Exhibit CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theannual report ofNew Energy SystemsGroup (the "Company") on Form 10-K for theyear ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Junfeng Chen, ChiefFinancial Officer of the Company, certify that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 15, 2010 /s/ Junfeng Chen Junfeng Chen Chief Financial Officer
